DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed April 23, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the substrate, the plurality of thin film transistor units, the first spacer and the second spacer have no reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-8, 10-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (US 10,727,424 B2).
In regard to claim 2, Tanaka et al. teach a foldable organic light emitting diode display panel, comprising an effective display area 5/5’ having a folding region 7, a first display area 5 and a second display area 5’, wherein the first display area 5 and the second display area 5’ are disposed adjacent two lateral sides of the folding region 7, respectively; wherein the foldable organic light emitting diode display panel further comprises: a flexible functional layer 11 comprising a substrate 11a and a plurality of thin film transistor units; 5 a planarization layer 19 disposed on the flexible functional layer 11; a pixel definition layer BK1a disposed on the planarization layer 19; a first spacer (BK2 in 5) disposed on a first folding line between the folding region 7 and the first display area 5 over the pixel definition layer BK1a; a second spacer (BK2 in 5’) disposed on a second folding line between the folding region 7 and the second display area 5’ over the pixel definition layer BK1a; and an encapsulation layer 30 covering the pixel definition layer BK1a, the first spacer (BK2 in 5) and the second spacer (BK2 in 5’); wherein the encapsulation layer 30 comprises a first organic layer 
In regard to claim 3, Tanaka et al. teach the encapsulation layer 30 further comprising a second organic layer 32 and a second inorganic layer 33 sequentially coated on the first inorganic layer 31 and completely covering the effective display area 5/5’ (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 4, Tanaka et al. teach the second organic layer 32 being one or more of acrylic, epoxy resin, and silicone (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 5, Tanaka et al. teach the second organic layer 32 having an edge located inside an edge of the first inorganic layer 31 (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 6, Tanaka et al. teach the second inorganic layer 33 being silicon nitride, silicon oxynitride, silicon oxide, or aluminum oxide (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 7, Tanaka et al. teach the second inorganic layer 33 having an edge located outside an edge of the second organic layer 32 (Figure 1, columns 3-36, all lines, respectively).

In regard to claim 10, Tanaka et al. teach the first inorganic layer 31 being silicon nitride, silicon oxynitride, silicon oxide, or aluminum oxide (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 11, Tanaka et al. teach an organic light emitting diode display screen, comprising the foldable organic light emitting diode display panel according to claim 2 (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 12, Tanaka et al. teach the encapsulation layer 30 further comprising a second organic layer 32 and a second inorganic layer 33 sequentially coated on the first inorganic layer 31 and completely covering the effective display area 5/5’ (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 13, Tanaka et al. teach the second organic layer 32 being one or more of acrylic, epoxy resin, and silicone (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 14, Tanaka et al. teach the second organic layer 32 having an edge located inside an edge of the first inorganic layer 31 (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 15, Tanaka et al. teach the second inorganic layer 33 being silicon nitride, silicon oxynitride, silicon oxide, or aluminum oxide (Figure 1, columns 3-36, all lines, respectively).

In regard to claim 17, Tanaka et al. teach the first organic layer BK1b being one or more of acrylic, epoxy resin, and silicone (Figure 1, columns 3-36, all lines, respectively).
In regard to claim 19, Tanaka et al. teach the first inorganic layer 31 being silicon nitride, silicon oxynitride, silicon oxide, or aluminum oxide (Figure 1, columns 3-36, all lines, respectively).

Allowable Subject Matter
Claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Sun et al. (US 2021/0202535 A1)		Zeng et al. (US 11,049,915 B2)
Zheng et al. (US 11,031,445 B2)		Chen et al. (US 2021/0057658 A1)
Jin et al. (US 10,707,429 B2)		Jeong et al. (US 10,290,691 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



IMS
November 8, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822